DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/13/2021.
Claims 1-20 are presented for examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/11/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0016565 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/2021 and 2/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. in US Patent Application Publication 2004/0047725 (“Tomita”).
Regarding claim 1, Tomita discloses a ring segment comprising: 	a shield plate 39 (seen in Fig. 2 and 3 among others, also known as a blade outer air seal or seal segment) mounted to a casing 9 (see the shield plate mounted in a casing in Fig. 1) which accommodates a turbine and configured to face an inner wall of the casing (the equivalent shield plate of Tomita faces the radially inner surface of the casing; Fig. 1); 	a pair of hooks 31, 32 configured to protrude from the shield plate toward the casing to be coupled to the casing (clear in Fig. 1); 	a cavity defined between the shield plate and the pair of hooks (where numeral 33 is in Fig. 1); 	a plurality of first cooling passages configured to connect the cavity and first side surfaces facing each other of the shield plate; and a plurality of second cooling passages configured to connect the cavity and second side surfaces facing each other of the shield plate, wherein the first cooling passages extend in a longitudinal direction of a central axis of the turbine, and the second cooling passages extend in a circumferential direction of the turbine (see Fig. 2 and 3; the cooling holes shown in the upstream and downstream side of the shield plate correlate to one of the claimed first or second cooling passages, and the cooling holes shown on the circumferential sides of the shield plate correlate to the other of the claimed first or second cooling passages).
Regarding claim 2,
Regarding claim 3, Tomita discloses the ring segment according to claim 2, wherein the chambers 59 extend in the longitudinal direction of the central axis of the turbine (paragraph [0044]) between the pair of hook (Fig. 4 and 7).
Regarding claim 4, Tomita discloses the ring segment according to claim 2, wherein the outlet 62 is inclined radially inward of the turbine (see Fig. 4).
Regarding claim 5, Tomita discloses the ring segment according to claim 4, wherein the outlet is inclined at an angle of 20 degrees to 60 degrees.  Considering that this claim does not establish any relative reference for measurement of the claimed angular range, and appreciating that specific dimensions cannot be measured from the not-to-scale drawings of Tomita, Tomita is nevertheless considered to anticipate this limitation.  For example, the claim leaves open to interpretation whether what constitutes the “angle” is measured along the longitudinal axis of the cooling hole or the face or plane of the outlet.  Comparing either of those interpretations to one of the bevels by the outlet 62 seen in Fig. 4, there must be some angular relationship that falls within the range of 20 to 60 degrees.  Applicant might consider refining the language of claim 5 to more precisely state the protection sought to overcome a rejection based on Tomita alone.
Regarding claim 6, Tomita discloses the ring segment according to claim 3, wherein the chambers are formed in respective second side ends facing each other of the shield plate (see Fig. 4 showing mating sides of equivalent shield plates, a shield plate having each of the cooling structures shown in respective circumferential sides; chambers 59 and 60 are equated to the claimed chambers on respective second side ends facing each other).
Regarding claim 14, 
Regarding claim 15, Tomita discloses the ring segment according to claim 2, wherein a number of outlets formed in one surface, positioned forward in a rotational direction of the turbine, of the facing second side surfaces of the shield plate is greater than a number of outlets formed in the other surface, positioned rearward in the rotational direction of the turbine, of the facing second side surfaces (see Fig. 7; Tomita disclose a structure with the cooling circuitry seen having holes 50 is only on one side of the ring segment such that claim 15 is anticipated.  Regardless of which direction, up or down, on Fig. 7 is the rotation direction, that side of the ring plate may be considered upstream in a sense that one may consider “rearward” relative to either circumferential direction about the engine axis; Applicant might consider further refining “rearward” with respect to an individual ring segment to overcome a rejection based on Tomita alone).
Regarding claim 17, Tomita discloses a turbine (see Fig. 8; paragraphs [0004]-[0005]) comprising: 	a turbine casing (supporting ring segments 8); a rotatable turbine rotor disk 5 disposed in the turbine casing; a plurality of turbine blades 3 installed on the turbine rotor disk; a plurality of turbine vanes 7 installed in the turbine casing; and 	a plurality of ring segments 8 mounted to the turbine casing to surround the turbine blades, wherein the ring segments are arranged adjacently and continuously in a circumferential direction of the turbine casing to form a ring shape, and wherein the first side surfaces face the turbine vanes 7, and the second side surfaces face adjacent ring segments (as ring segments form an annular or circumferential ring within which blades 3 rotate).	The other limitations of claim 17 are met equivalently as above with respect to claim 1.
Regarding clam 18, 
Regarding claim 19, Tomita discloses the turbine according to claim 17, wherein in each of the ring segments, an amount of cooling air discharged from a second side surface positioned forward in a rotational direction of the turbine blades is greater than an amount of cooling air discharged from a second side surface positioned rearward in the rotational direction of the turbine blades (the same rational is applied as applied against claim 15; see above).
Regarding claim 20, Tomita discloses a gas turbine having a combustor (paragraph [0004]).  The other limitations of claim 20 are met by Tomita equivalently as above with respect to claims 1-5, 14, 17, and 18, but the rejection will not be repeated verbatim so as to not unnecessarily belabor the record.  See above.
Allowable Subject Matter
Claims 7-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the art of record, either alone or in combination, is silent to the ring segment according to claim 6, further comprising a pair of reinforcing parts configured to protrude from the shield plate to connect the pair of hooks, wherein the inlet is formed in an inner surface of each of the reinforcing parts, and the outlet is formed in each of the second side surfaces of the shield plate.  Tomita, applied above, is considered the closest art of record.  Tomita is silent to claimed reinforcing part, particularly the reinforcing part protruding from the claimed shield plate and the claimed inlet being formed in the reinforcing part and outlet in side surfaces of the shield plate.  None of the art of record suggests modifying Tomita to arrive at the limitations of claim 7.
Claim 16 depends on claim 7.
Regarding claim 8, the art of record, either alone or in combination, is silent to the ring segment according to claim 6, further comprising a plurality of additional cooling passages configured to be connected to both ends of each of the chambers and extend in the longitudinal direction of the central 
Claims 9-13 depend on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20010005555 discloses analogous heat shields having angled cooling holes ejecting against adjacent shield segments.  US8550778 discloses an analogous heat shield with cooling passages to cool adjacent heat shields, but no angular orientation.  US8480352 is analogous to the Tomita reference applied above.  US8388300 discloses an analogous turbine ring segment but like Tomita lacks longitudinally extending passages from the claimed chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745